





CITATION:
Dhingra (Re), 2011 ONCA 799



DATE: 20111216



DOCKET: C53754



COURT OF APPEAL FOR ONTARIO



Simmons, Blair and Hoy JJ.A.



IN THE MATTER OF: Ved Dhingra



Ved Dhingra, appearing in person



Anita Szigeti, as
amicus curiae



Scott Latimer, for the Attorney General



Heard:
December 14, 2011



On appeal against the disposition of the Ontario Review Board,
          dated May 6, 2011.



ENDORSEMENT



[1]

The appellant, Mr. Dhingra, was found not criminally responsible on a
    charge of murder. As a result, he came under the jurisdiction of the Ontario
    Review Board.  He appeals the Boards decision dated May 6, 2011, ordering that
    he be detained within the General Forensic Unit of the Centre for Addiction and
    Mental Health (CAMH), with community living privileges.

[2]

Mr. Dhingra submits that he should have been granted the travel
    privilege to India that he sought and discharged conditionally, as opposed to
    remaining subject to a detention order.

[3]

Pursuant to s. 672.54 of the
Criminal Code
, it was open to the
    Board to order that Mr. Dhingra be discharged absolutely, discharged subject to
    conditions or detained in custody in a hospital, subject to conditions.  That
    section required the Board to, in making its decision, take into consideration
    the need to protect the public from dangerous persons, the mental condition of
    the accused, the reintegration of the accused into society and the other needs
    of the accused, and to make the disposition that was the least onerous and
    least restrictive to the accused.

[4]

The court may set aside the Boards order if it is of the opinion that:
    (1) the decision is unreasonable or cannot be supported by the evidence; (2)
    the decision is based on an error of law; or (3) there was a miscarriage of
    justice.

[5]

In our view, there is no basis to intervene.  The Boards reasons,
    coupled with the questions posed during the hearing and in the course of
    submissions, sufficiently demonstrate that the Board was aware of and applied
    the relevant legal considerations.

[6]

It was conceded that the appellant remained a significant threat to
    public safety.  The Board found that this threat could only be managed with a
    detention order based on evidence of (1) the real possibility of relapse, given
    the stress-related variables in the appellants life at the time of the
    hearing, and (2) the advantage of a detention order, over a conditional
    discharge, in facilitating hospital re-admittance if these stressors (or other
    issues) caused the appellants mental health to decompensate.

[7]

The appellant wished to go on an up to three-week trip to India.  The
    Boards decision to deny the appellant travel privileges to India was
    reasonable.  The appellant was receiving medication by injection every two
    weeks.  A switch to oral medication to facilitate travel was concerning, given
    the appellants history of failure to take his medication prior to the index
    offence, particularly when travelling to India, and the more rapid
    decompensation that follows from failure to take oral medication.  The Board
    adopted an incremental approach to travel, permitting the appellant to travel
    to Nova Scotia for a shorter period.

[8]

The appeal is accordingly dismissed.

[9]

When the Board next reviews Mr. Dhingras disposition, it may wish to
    consider, and specifically address in its reasons, whether the threat to public
    safety can be managed with a conditional discharge, which includes as a
    condition that Mr. Dhingra continue to receive medication by injection.  While
    in the course of the proceeding before the Board, Mr. Dhingra had indicated a
    preference to revert to oral medication, he indicated to this court that he is
    now ambivalent as to form in which his medication is administered.

Janet Simmons
    J.A.

R.A. Blair
    J.A.

Alexandra Hoy J.A.


